 
 
   

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YO

Connie Avaras on behalf of A.A., Case No. 15-cv-02042 (NSR) eh

Plaintiffs, -Preposed Order Regarding
Third Amended Complaint
Vv.

Clarkstown Central School District, Board of
Education, and the New York State Department
of Education,

Defendants.

 

 

WHEREAS, the Court ordered the Plaintiff Connie Avaras, individually and on
behalf of A.A., to file “a supplemental complaint in this action, limited to the issue of equities
remanded to the [HO and appealed to the SRO” by January 6, 2020 (ECF No. 88); and,

WHEREAS, the Plaintiff requested a two-week extension to this deadline, in light of
a recent departuré of an attorney involved in the litigation from the Plaintiff's firm, and the
Court extended the filing deadline to January 20, 2020 on January 2, 2020 at the Plaintiffs
request (ECF No. 92); and,

WHEREAS, January 20, 2020 was Martin Luther King Jr. Day, a Federal holiday;
and,

WHEREAS, the Plaintiff informed the Defendant of their intent to file on January 21,
2020 in light of the Federal holiday; and,

WHEREAS, Plaintiff then filed her Third Amended Complaint on January 21, 2020,
naming as defendants “Clarkstown Central School District, Board of Education for the
Clarkstown Central School District, New York State Education Department” (ECF No. 93);
and,

WHEREAS, Plaintiff previously listed as plaintiffs in her Second Amended
Complaint as “Connie Avaras & A.A.” (ECF No. 29); and, |

WHEREAS, Plaintiff previously listed as defendants in her Second Amended

Complaint as “Clarkstown Central School District, Board of Education, New York State
1

eee Fe
Se Sag hoes

“4/50

 
Education Department” (ECF No. 29); and,
' WHEREAS, the Court’s docket reflects the parties as set forth in the Plaintiff's
Second Amended Complaint; and,

WHEREAS, the “Board of Education” named in the caption of the Second Amended
Complaint is a reference to the “Board of Education for the Clarkstown Central School
District,” and,

WHEREAS, the Court gave notice that the Third Amended Complaint filed by the
Plaintiff was deficient because (i) the caption of the pleading listed parties inconsistent with
the parties listed on the docket and (ii) the filing was made January 21 rather than January 20,

IT IS HEREBY ORDERED that: i aad

(i) The clerks of the Court accept the Third Amended Complaint, as filed by the Gu 5

Plaintiff on January 21, 2020 (ECF No. 93); and,
(ii) The clerks of the Court modify the docket to match the Plaintiffs and
Defendants listed by the Plaintiff on the caption of the Third Amended

*

Complaint? owed
(it) vndensel as Gey
") BRefendcewus’ Hue to Fie aA Cecponse to dhe
hrivcd Avende ol Comp laiws VS exgen dec una | Marc 9, 10210.
Dated: New York, NY WHITE & CASE LLP
January 22, 2020 1221 Avenue of the Americas

New York, NY 10020
(212) 819-2589

TAI H. PARK

Attorney for Plaintiff Connie
Avaras, individually and on

behalf of AA.
Dated: White Plains, NY SO ORDERED! ~~.

 

Feloruc a
enue © , 2020 PP Pong

Nason S. man, VS...

 

 

 

 
